UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 [Missing Graphic Reference] FORM 10-Q/A Amendment No. 1 [Missing Graphic Reference] xQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedJune 30, 2011 oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-30215 POWER-SAVE ENERGY COMPANY (Exact name of registrant as specified in its charter) Utah 87-9369569 (state or other jurisdiction of incorporation or organization) (I.R.S. Employer I.D. No.) 3940-7 Broad Street, #200, San Luis Obispo, CA 93401 (Address of principal executive offices) (866) 297-7192 (Issuer's telephone number) with a copy to: Zouvas Law Group, P.C. 2368Second Avenue San Diego, CA 92101 Telephone (619) 688-1116 Facsimile: (619) 704-7068 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). oYesoNo (Not required) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large Accelerated FileroAccelerated Filer o Non-Accelerated FileroSmaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYesxNo As of, August 02, 2011, there were ­­­­­73,328,188shares of the registrant’s $0.001 par value common stock issued and outstanding. Page - 1 POWER-SAVE ENERGY COMPANY* TABLE OF CONTENTS PAGE PART I FINANCIAL INFORMATION ITEM1. FINANCIAL STATEMENTS 3 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 14 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 17 ITEM 4. CONTROLS AND PROCEDURES 17 PART II OTHER INFORMATION ITEM1. LEGAL PROCEEDINGS 18 ITEM 1A. RISK FACTORS 18 ITEM2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 18 ITEM3. DEFAULTS UPON SENIOR SECURITIES 19 ITEM 4. [REMOVED AND RESERVED] 19 ITEM 5. OTHER INFORMATION 19 ITEM6. EXHIBITS 20 Special Note Regarding Forward-Looking Statements Information included in this Form 10-Q contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended (“Securities Act”), and Section 21E of the Securities Exchange Act of 1934, as amended (“Exchange Act”). This information may involve known and unknown risks, uncertainties and other factors which may cause the actual results, performance or achievements of Power-Save Energy Company (the “Company”), to be materially different from future results, performance or achievements expressed or implied by any forward-looking statements. Forward-looking statements, which involve assumptions and describe future plans, strategies and expectations of the Company, are generally identifiable by use of the words “may,” “will,” “should,” “expect,” “anticipate,” “estimate,” “believe,” “intend,” or “project” or the negative of these words or other variations on these words or comparable terminology. These forward-looking statements are based on assumptions that may be incorrect, and there can be no assurance that these projections included in these forward-looking statements will come to pass. Actual results of the Company could differ materially from those expressed or implied by the forward-looking statements as a result of various factors. Except as required by applicable laws, the Company has no obligation to update publicly any forward-looking statements for any reason, even if new information becomes available or other events occur in the future. *Please note that throughout this Quarterly Report, and unless otherwise noted, the words "we," "our," "us," the "Company," or "PWSV" refers to Power-Save Energy Company. Page - 2 PART I - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS INDEX Unaudited Consolidated Balance Sheet as of June 30, 2011 and Audited Consolidated Balance Sheet as of December 31, 2010 F-1 Unaudited Consolidated Statement of Operations for the three Months Ended June 30, 2011 and 2010 and the Six Months Ended June 30, 2011 and 2010 F-2 Unaudited Consolidated Statement of Cash Flows for the Six Months Ended June 30, 2011 and 2010 F-3 Notes to Financial Statements F-4 Page - 3 POWER-SAVE ENERGY COMPANY CONSOLIDATED BALANCE SHEETS ( unaudited ) As of JUNE 30, 2011 and December 31, 2010 June 30 December 31, ASSETS Current Assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance Inventory Federal income taxes recoverable Total current assets Equipment, net of accumulated depreciation Intangible assets, net of accumulated amortization Direct response advertising-net Other assets Total assets $ $ LIABILITIES AND EQUITY Current Liabilities: Accounts payable $ $ Line of credit Other current liabilities Income taxes payable - Total current liabilities Stockholders equity Preferred stock, $0.01 par value, 10,000 shares Authorized, none issued and outstanding Common stock, $.001 par value, 100,000,000 shares Authorized, 73,328,188 and 31,306,988 issued and outstanding Additional paid-in-capital Retained earnings (accumulated deficit) ) ) Total stockholders equity Total Liabilities and stockholders equity $ $ The accompanying notes are an integral part of these financial statements. F - 1 POWER-SAVE ENERGY COMPANY STATEMENT OF OPERATIONS FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2 (Unaudited) Six Months Three months Revenue, net $ Cost of sales Merchandise Other costs Total cost of sales Gross margin Operating expenses Advertising and promotion Sales commissions General and administrative Total operating costs and expenses Net income (loss) before provision for income taxes ) -317,895 ) -183,240 Provision for (recovery of) income taxes 0 ) 0 Net income (loss) $ ) $ ) $ ) $ ) Earnings per common share: $ ) $ ) $ ) $ ) Shares used in computing earnings per share The accompanying notes are an integral part of these financial statements. F - 2 POWER-SAVE ENERGY COMPANY STATEMENTS OF CASH FLOWS ( unaudited ) For the Six Months Ended June 30, 2011 and 2010 For the Six Months Ended June 30, CASH FLOWS FROM ACTIVITIES: Net income (loss) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Common Stock issued for services Changes in operating assets and liabilities: Accounts receivable ) Inventory Prepaid expenses Income taxes recoverable ) Deferred tax credits - Accounts payable and other liabilities Taxes payable ) ) Net cash used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES: - - Increase in equipmnet - - Investments - - Net cash provided (used) by investing activities - - CASH FLOWS FROM FINANCING ACTIVITIES: Reduction in line of credit ) - Proceeds from sale of common stock Net cash provided (used) by financing activities Net increase (decrese) in cash and cash equivalents CASH AND CASH EQUIVALENTS, beginning of period CASH AND CASH EQUIVALENTS, end of period $ $ SUPPLEMENTAL CASH FLOW DISCLOSURE: Cmmon Stock issued to settle accounts payable $ - Common Stock issued for services $ - Income taxes paid $
